DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/078,325 filed on 10/23/2020.

Claims Status
2.	This office action is based upon claims received on 08/17/2022, which replace all prior or other submitted versions of the claims.
	-Claim 4 is cancelled.
	-Claims 1, 16, 17, 18, 21, 22, are amended.
	-Claims 1-3, 5-22 are pending.
	-Claims 1-3, 5, 6, 8, 10, 12, 16-22 are rejected.
- Claims 7, 9, 11, 13, 14, 15 are objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Remarks/Amendments
5.	Applicant's remarks/arguments, see page 6-10, filed 08/17/2022, with respect to REMARKS, have been acknowledged.

6.	Applicant's remarks/arguments, see page 7, filed 08/17/2022, with respect to the Double Patenting Rejection Claims 2, 3, 6, 7, 8, 9, 10, 11, 16, 17, 18, 19, and 20, have been considered and noted. While applicant submits that “The rejection is traversed”, but furthermore submits that “until Applicant has claims that are allowable except for the double patenting rejection, Applicant cannot evaluate the correctness of any suggested double patenting rejection and, therefore, cannot determine any arguments that might be put forth against the suggested double patenting rejection”, the Double patenting rejection of subject claims in light of applicant’s responses remain and are sustained (see below). 

7.	Applicant's remarks/arguments, see page 7-9, filed 08/17/2022, with respect to the Rejections Under 35 U.S.C. 103 of Claims 1, 21, and 22 (which recite similar and parallel features), have been considered but are not persuasive because the arguments do not apply to the grounds of rejection being used in the current rejection as noted addressed below.

8.	Referencing amended independent claim 1 as an example (also addressing parallel features in amended independent claim 21, 22), applicant in page 8 (ln 20-23) indicates:  “Jaiswal, Janardhanan, and Kahng/Shoji, alone or in combination, fail to disclose or suggest at least the feature of "wherein the 1Pv6 header includes a Next Header field including a value configured to indicate that the 1Pv6 EH includes the fragmentability information."

9.	In response to item 8 above, examiner respectfully contends otherwise, presenting that each and every portion of the subject limitation cited by the applicant as amended are disclosed as rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et. al. (US-20140016545-A1) referenced hereafter as “Jaiswal”, in view of Janardhanan (US-20150180758-A1) referenced hereafter as “Janardhanan”, further in view of Kahng et. al (US-20130315102-A1) referenced hereafter as “Kahng”.  For reference purposes, the subject limitations of applicant’s contention utilizing Claim 1 as an example representative of claims 21, 22, are presented as disclosed by Kahng in the combination rejection of claim 1, as follows:
	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Janardhanan, further in view of Kahng (See the office action for the combination rejection of each and every limitation of claim 1), 
	Kahng discloses: an Internet Protocol (IP) packet including an IP version 6 (IPv6) header (Kahng – FIG. 21, FIG. 23  & ¶0207 A packet may include a basic IPv6 header, and one or more extension headers in accordance with each communication need can be attached to the basic header….. IPv6 extension headers …. Defined…..include….fragment header; FIG. 23 & ¶0210.. each header may designate its next header until the sequence reaches the authentication header whose next header field designates a higher-level protocol (TCP in this case)); 
Which the examiner respectfully contends and notes discloses:  a Basic IPv6 Header i.e.  IPV6 Header depicted at top of datagram with Nxt Hde field ;
wherein the IPv6 header includes a Next Header field (Kahng – FIG. 21, FIG. 23 & ¶207; ¶0210 see above); 
Which the examiner respectfully contends and notes discloses:  A basic IPv6 header at top of datagram includes Nxt Hde i.e. next header field.
including a value configured to indicate that the IPv6 EH includes the fragmentability information (Kahng – FIG. 23  & ¶0209 Table 1  Header values; ¶0210 see above); 
Which the examiner respectfully contends and notes discloses: each header including the Basic IPv6 header at top of datagram may designate its next header via value depicted, such as where the Nxt Hde  field depicted (See FIG. 23) i.e. Next Header field depicted includes a value 44 pointing to Fragment header (See Table A) beyond the primary IPv6 header, i.e. Fragment extension header depicted as comprising Fragment identification i.e. identifying a fragment of the IP packet i.e. therefore disclosing the IP packet is fragmentable and so the value 44 in the next header indicates that the extension header comprises fragment identification information of a fragmentable IP packet i.e. indicating fragmentability information included in the extension header about the IP packet.  While not utilized in this rejection US 20210051216 A1 includes a similar designation of value 44 for fragment extension header and as identical functionality as shown utilized in prior art.
The foregoing the examiner notes shows that the disclosures of Kahng discloses and reads upon the entirety of the referenced claim limitation referenced by the applicant as recited, and nothing in the claim language distinguishes from the “fragmentability information” as disclosed by Kahng. Hence, examiner respectfully contends that applicant’s remarks pertaining to the subject limitations are not persuasive.
Furthermore, the examiner respectfully contends, the disclosures of Kahng as presented above, combined via the USC 103 combination rejection of Claim 1 (see office action) as disclosed by Jaiswal in view of Janardhanan and Kahng, discloses each and every limitation of claim 1 as amended. Hence, examiner respectfully contends that applicant’s remarks are not persuasive. The applicant is directed to the office action for the combination rejection for a disclosure of each and every limitation of Claim 1, Claim 21 and Claim 22 as noted.
The rejection has been revised and set forth below according to the amended claims (see office action).

10.	Applicant's remarks/arguments, see page 7-9, filed 08/17/2022, with respect to the Rejections Under 35 U.S.C. 103 of dependent Claims 4-6, 8, 10, 12, and 18-20 including dependent claims 2-3, 16, 17 (which the applicant notes along with independent claims 1, 21, 22), at least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also not persuasive.  Furthermore, individual rejections addressing elements of applicable dependent claims are appropriately presented in the office action where the grounds of rejection presented continue to apply and are maintained.
The rejection has been revised and set forth below according to the amended claims (see office action).

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2, 3, 6, 7, 8, 9, 10, 11, 13, 16, 17, 18, 19, 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 5, 7-11 of Parent Application 16124310 with US Patent No. US 10827041 B2 as listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the Parent Application 16124310 with US Patent No. US 10827041 B2, with the instant claims of the present application being broader in scope and being fully covered and/or disclosed by Parent Application 16124310 with US Patent No. US 10827041 B2 (i.e., anticipation type of ODP).  Please see disclosures inclusive of FIG. 1 - FIG. 6 of Parent Application 16145857 with US Patent No. US 10715204 B2.
The table below shows a listing of Claims 32-38 of the instant application, with claims 8-10 of Parent Application 16145857 with US Patent No. US 10715204 B2. 
Claim
Instant Application No. 17078325 US Pub No. US 20210084126 A1
Parent Application 16124310 with US Patent No. US 10827041 B2
Claim
2


























3.





6.







7.






8.






























9









10

























11





13





























16









17









18

















19





20



2. The apparatus of claim 1, wherein the fragmentability information includes information indicative as to whether the IP packet is permitted to be fragmented.






















3. The apparatus of claim 2, wherein the information indicative as to whether the IP packet is permitted to be fragmented includes a fragmentability flag.


6.  The apparatus of claim 1, wherein the IPv6 EH includes information indicative as to whether dropping of the IP packet, when the IP packet is not permitted to be fragmented, is to be reported to a device other than a source of the IP packet.  


7. The apparatus of claim 6, wherein the information indicative as to whether dropping of the IP packet is to be reported to the device other than the source of the IP packet includes a reporting address indicator.  

8. The apparatus of claim 1, wherein the IPv6 EH includes information indicative as to whether dropping of the IP packet, when the IP packet is not permitted to be fragmented, is to be reported to both a source of the IP packet and to a device other than the source of the IP packet.  
























9. The apparatus of claim 8, wherein the information indicative as to whether dropping of the IP packet is to be reported to both the source of the IP packet and to the device other than the source of the IP packet includes a reporting address indicator and a wildcard reporting indicator.  


10. The apparatus of claim 1, wherein the IPv6 EH includes information configured for use in reporting dropping of the IP packet, when the IP packet is not permitted to be fragmented, to a device other than a source of the IP packet.  




















11. The apparatus of claim 10, wherein the information configured for use in reporting dropping of the IP packet to the device other than the source of the IP packet includes a reporting address.  

13. The apparatus of claim 12, wherein the Flags field includes a Don't Fragment (DF) bit configured to indicate whether the IP packet is permitted to be fragmented, an Address Indicator bit configured to indicate whether a reporting address is included in the Reporting Address field, and an Address Version bit configured to indicated whether a reporting address included in the Reporting Address field is an IP version 4 (IPv4) address or an IPv6 address.  

















16. The apparatus of claim 1, wherein, to support communication of the IP packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to at least: generate the IPv6 EH; form the IP packet including the IPv6 EH; and send the IP packet toward a network element.  


17. The apparatus of claim 1, wherein, to support communication of the IP packet, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to at least: receive the IP packet; and determine handling of the IP packet based on the IPv6 EH.  

18. The apparatus of claim 17, wherein, to determine handling of the IP packet based on the IPv6 EH, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to at least: determine a packet size of the IP packet; determine a maximum transmission unit (MTU) size of a next hop for the IP packet; and determine, in response to a determination that the packet size of the IP packet is greater than the MTU size of the next hop for the IP packet and based on the fragmentability information from the IPv6 EH, whether to fragment the IP packet.  


19. The apparatus of claim 1, wherein the IP packet is an IP fragment of an original IP packet, wherein the IP packet further includes an IP fragment header.  


20. The apparatus of claim 19, wherein the IPv6 EH is located between the IP fragment header and the IPv6 header.  

1. An apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: handle an Internet Protocol (IP) packet including a payload, an IP packet header, and an IP fragmentability header located between the IP packet header and the payload; wherein the IP fragmentability header includes information indicative as to whether the IP packet is permitted to be fragmented; wherein the IP fragmentability header includes information indicative as to whether dropping of the IP packet, when the IP packet is not permitted to be fragmented, is to be reported to a device other than a source of the IP packet, wherein the information indicative as to whether dropping of the IP packet is to be reported to the device other than the source of the IP packet includes a reporting address indicator.

4. The apparatus of claim 1, wherein the information indicative as to whether the IP packet is permitted to be fragmented includes a fragmentability flag.


See claim 1







See claim 1






5. An apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: handle an Internet Protocol (IP) packet including a payload, an IP packet header, and an IP fragmentability header located between the IP packet header and the payload; wherein the IP fragmentability header includes information indicative as to whether the IP packet is permitted to be fragmented; wherein the IP fragmentability header includes information indicative as to whether dropping of the IP packet, when the IP packet is not permitted to be fragmented, is to be reported to both a source of the IP packet and a device other than the source of the IP packet, wherein the information indicative as to whether dropping of the IP packet is to be reported to both the source of the IP packet and the device other than the source of the IP packet includes a reporting address indicator and a wildcard reporting indicator.


See claim 5









7. An apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: handle an Internet Protocol (IP) packet including a payload, an IP packet header, and an IP fragmentability header located between the IP packet header and the payload; wherein the IP fragmentability header includes information indicative as to whether the IP packet is permitted to be fragmented; wherein the IP fragmentability header includes information configured for use in reporting dropping of the IP packet, when the IP packet is not permitted to be fragmented, to a device other than a source of the IP packet, wherein the information configured for use in reporting dropping of the IP packet to the device other than the source of the IP packet includes a reporting address.

See claim 7





8. An apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: handle an Internet Protocol (IP) packet including a payload, an IP packet header, and an IP fragmentability header located between the IP packet header and the payload; wherein the IP fragmentability header includes information indicative as to whether the IP packet is permitted to be fragmented; wherein the IP fragmentability header includes information configured for use in reporting dropping of the IP packet, when the IP packet is not permitted to be fragmented, to a device other than a source of the IP packet, wherein the information configured for use in reporting dropping of the IP packet to the device other than the source of the IP packet includes a reporting address type indicator configured to indicate whether the reporting address is an IP version 4 (IPv4) address or an IP version 6 (IPv6) address.

9. The apparatus of claim 1, wherein, to handle the IP packet, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: generate the header; associate the header with the payload to form the IP packet; and send the IP packet toward a network element.

10. The apparatus of claim 1, wherein, to handle the IP packet, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive the IP packet; and determine handling of the IP packet based on the IP fragmentability header.

11. The apparatus of claim 10, wherein, to determine handling of the IP packet based on the IP fragmentability header, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: determine a maximum transmission unit (MTU) size of a next hop for the IP packet; and drop the IP packet based on a determination that the MTU size of the next hop for the IP packet is less than a packet size of the IP packet and based on a determination that the IP fragmentability header is indicative that fragmentation is not permitted.


2. The apparatus of claim 1, wherein the IP packet is an IP fragment of an original IP packet including the IP packet header, wherein the IP packet further includes an IP fragment header.

3. The apparatus of claim 2, wherein the IP fragmentability header is located between the IP fragment header and the IP packet header.
1


























4.





1







1






5






























5









10

























7





8





























9









10









11

















2





3



Claim Rejections - 35 USC § 103
12.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

13.	Claims 1-3, 5, 16, 17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et. al. (US-20140016545-A1) referenced hereafter as “Jaiswal”, in view of Janardhanan (US-20150180758-A1) referenced hereafter as “Janardhanan”, further in view of Kahng et. al (US-20130315102-A1) referenced hereafter as “Kahng”.

Regarding Claim 1. (Currently Amended) Jaiswal teaches: An apparatus (Jaiswal – FIG.1  & FIG. 2 & ¶0029 network element 216; NOTE: network element – apparatus), comprising: at least one processor; and at least one memory (Jaiswal - ¶0095 ..implemented using different combinations of software, firmware, and/or hardware…implemented using code and data stored and executed on one or more electronic devices (e.g., a network element)…; ¶0096 .. includes a tangible non-transitory computer-readable storage media storing a sequence of instructions that if executed by a machine (e.g., a network element, switch, router, or electronic device having at least one microprocessor) causes or results in the machine performing one or more operations or methods disclosed);
 storing instructions that, when executed by the at least one processor, cause the apparatus to at least: support communication of an Internet Protocol (IP) packet including an IP version 6 (IPv6) header and an IPv6 Extension Header (EH)(Jaiswal – FIG. 3 & ¶0033 a method 324 performed in an IP packet fragmentation network element of indicating fragmentation of an IP packet to other network elements; ¶0034 receiving the IP packet, at block 325; ¶0035 determination to fragment the IP packet is made, at block 326; ¶0036 IP packet is fragmented into a plurality of IP packet fragments, at block 327; ¶0038 the received IP packet may be an IP version 6 (IPv6) packet… IPv6 packet may be fragmented..In fragmenting the IPv6 packet, an IPv6 extension header, fragment header, may be added to each of the IPv6 packet fragments, along with the IPv6 header. An M flag bit may be set in the fragment header of each, except for a last one, of the IPv6 packet fragments.; NOTE: IPv6 Packet with an IPv6 extension header along with the IPv6 header), 
wherein the IPv6 EH includes fragmentability information (Jaiswal – FIG. 3 & ¶0033; ¶0034; ¶0035; ¶0036; ¶0038  See above;¶0064  M flag in the fragmentation header of IPv6 may be used to reassemble the fragments ; NOTE: IPv6 extension Header includes at least an M flag Bit indicating fragmentation associated with a packet and used for reassembly, therefore indicating fragmentability of associated packet).
Assuming arguendo Jaiswal does not appear to explicitly disclose or strongly suggest: fragmentability information
Janardhanan discloses: An apparatus (Janardhanan – FIG.1  & ¶0017 Device 110; ¶0019 device 120 between 110 and device 130; NOTE: network device – apparatus), comprising: at least one processor; and at least one memory including a set of instructions (Janardhanan - ¶0017 .. Network device 110 may include one or more processors 112 and memory 114; ¶0019 control unit 122 may include one or more processors. Router 120 also includes a memory 124 coupled to control unit 122; ¶0021 device 130 may include one or more processors 132 and a memory 134.);
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to at least: 
support communication of an Internet Protocol (IP) packet including an IPv6 Extension Header (EH), wherein the IPv6 EH includes fragmentability information (Janardhanan - FIG. 2B & ¶0030 one or more bit patterns of the IP header of a network packet to designate a diagnostic packet… a bit 218 corresponding to "Don't Fragment (DF)", and a bit 220 corresponding to "More Fragments (MF)"….when DF field 218 of a packet is set to one, fragmentation is required to route the packet… the bit patterns may be included in an IPv6 extension header; NOTE: communicated packets include an IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal with teachings of Janardhanan, since enables using one or more bit patterns of the IP header of a network packet to designate packet types to reliably check a path (Janardhanan - ¶0028-0031).
While Jaiswal in view of Janardhanan teaches: An apparatus, comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the apparatus to at least: support communication of an Internet Protocol (IP) packet including an IP version 6 (IPv6) header and an IPv6 Extension Header (EH), wherein the IPv6 EH includes fragmentability information,
Jaiswal in view of Janardhanan does not appear to explicitly disclose or strongly suggest: wherein the IPv6 header includes a Next Header field including a value configured to indicate that the IPv6 EH includes the fragmentability information.  
Kahng discloses: an Internet Protocol (IP) packet including an IP version 6 (IPv6) header (Kahng – FIG. 21, FIG. 23  & ¶0207 A packet may include a basic IPv6 header, and one or more extension headers in accordance with each communication need can be attached to the basic header….. IPv6 extension headers …. Defined…..include….fragment header; FIG. 23 & ¶0210.. each header may designate its next header until the sequence reaches the authentication header whose next header field designates a higher-level protocol (TCP in this case); NOTE: Basic IPv6 Header i.e.  IPV6 Header depicted at top of datagram with Nxt Hde field );
wherein the IPv6 header includes a Next Header field (Kahng – FIG. 21, FIG. 23 & ¶207; ¶0210 see above; NOTE: Basic IPv6 header at top of datagram includes Nxt Hde i.e. next header field) including a value configured to indicate that the IPv6 EH includes the fragmentability information (Kahng – FIG. 23  & ¶0209 Table 1  Header values; ¶0210 see above; NOTE: each header including the Basic IPv6 header at top of datagram may designate its next header via value depicted, such as where the Nxt Hde  field depicted (See FIG. 23) i.e. Next Header field depicted includes a value 44 pointing to Fragment header (See Table A) beyond the primary IPv6 header, i.e. Fragment extension header depicted as comprising Fragment identification i.e. identifying a fragment of the IP packet i.e. therefore disclosing the IP packet is fragmentable and so the value 44 in the next header indicates that the extension header comprises fragment identification information of a fragmentable IP packet i.e. indicating fragmentability information included in the extension header about the IP packet.  While not utilized in this rejection US 20210051216 A1 includes a similar designation of value 44 for fragment extension header and as identical functionality as shown utilized in prior art).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan with teachings of Kahng, since Kahng enables via flexibility of extension header size, a novice address system considering location information of a terminal enabling supply of various Internet services optimized for terminals improving mobility and portability (Kahng - ¶0011, 0211).

Regarding Claim 2. (original)  Jaiswal in view of Janardhanan and Kahng teaches: The apparatus of claim 1, 
furthermore Janardhanan discloses: wherein the fragmentability information includes information indicative as to whether the IP packet is permitted to be fragmented (Janardhanan - FIG. 2B & ¶0030 See Claim1 ; NOTE: IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication ).  

Regarding Claim 3. (original) Jaiswal in view of Janardhanan and Kahng teaches:The apparatus of claim 2, 
furthermore Janardhanan discloses: wherein the information includes a fragmentability flag (Jaiswal – FIG. 3 & ¶0033; ¶0034; ¶0035; ¶0036; ¶0038;¶0064 See Claim 1; NOTE: IPv6 extension Header includes at least an M flag Bit indicating fragmentation associated with a packet and used for reassembly, therefore flag indicating fragmentability of associated packet)
furthermore Janardhanan discloses: wherein the information indicative as to whether the IP packet is permitted to be fragmented includes a fragmentability flag (Janardhanan - FIG. 2B & ¶0030 See Claim1 ; NOTE: IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication ).

Regarding Claim 5. (original) Jaiswal in view of Janardhanan and Kahng teaches: The apparatus of claim 1, 
Jaiswal in view of Janardhanan does not appear to explicitly disclose or strongly suggest: wherein IP packet includes a payload, wherein the IPv6 EH is located between the payload and the IPv6 header. 
furthermore Kahng discloses: wherein IP packet includes a payload, wherein IPv6 EH is located between the payload and IPv6 header (Kahng FIG. 23; NOTE depicted are several extension headers including fragment header located between the basic header and the Data (payload) at the end of the datagram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan with teachings of Kahng, since it enables via flexibility of extension header size, a novice address system considering location information of a terminal enabling supply of various Internet services optimized for terminals improving mobility and portability (Kahng - ¶0011, 0211).

Regarding Claim 16. (Currently Amended) Jaiswal in view of Janardhanan and Kahng teaches:  The apparatus of claim 1, 
furthermore Jaiswal discloses: wherein, to support communication of the IP packet, the instructions, when executed by the at least one processor, cause the apparatus to at least: 
generate the IPv6 EH (Jaiswal FIG. 3 & ¶0038 See claim 1 .. an IPv6 extension header, fragment header, may be added to each of the IPv6 packet fragments, along with the IPv6 header. An M flag bit may be set in the fragment header of each, except for a last one, of the IPv6 packet fragments.; NOTE: IP V6 extension header added or generated); 
form the IP packet including the IPv6 EH (Jaiswal - FIG. 3 Step 327-330 & ¶0038 See claim 1 and above; NOTE: an IPv6 extension header, fragment header, may be added to each of the IPv6 packet fragments or Fragmented IP packet formed including extension header ); 
and send the IP packet toward a network element (Jaiswal FIG. 3 Step 331 & ¶0038 the received IP packet may be an IP version 6 (IPv6) packet… IPv6 packet may be fragmented..In fragmenting the IPv6 packet; NOTE: Fragmented IPv6 Packet sent ).  

Regarding Claim 17. (Currently Amended)  Jaiswal in view of Janardhanan and Kahng teaches:  The apparatus of claim 1, wherein, to support communication of the IP packet, the instructions, when executed by the at least one processor, cause the apparatus to at least:
furthermore Jaiswal discloses:  receive the IP packet (Jaiswal – FIG.3 Step 325 & ¶0038 the received IP packet may be an IP version 6 (IPv6) packet…;NOTE: receive an IPv6 Packet); 
furthermore Janardhanan discloses:  receive the IP packet (Janardhanan – FIG. 4 Step 404 & ¶0030 one or more bit patterns of the IP header of a network packet to designate a diagnostic packet… a bit 218 corresponding to "Don't Fragment (DF)", and a bit 220 corresponding to "More Fragments (MF)"….when DF field 218 of a packet is set to one, fragmentation is required to route the packet… the bit patterns may be included in an IPv6 extension header; ¶0036 process 404 for receiving a packet; NOTE: receive IP packet with IPv6 Extension header) and determine handling of the IP packet based on the IPv6 EH (Janardhanan - FIG. 2B & ¶0030 see above; NOTE: An IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication or handling to fragment or not fragment in routing packet ).  

Regarding Claim 21. (Currently Amended)  Jaiswal teaches: A non-transitory computer-readable medium storing instructions that, when executed by at least one processor (Jaiswal - ¶0095 ¶0096 See claim 1.. includes a tangible non-transitory computer-readable storage media storing a sequence of instructions that if executed by a machine (e.g., a network element, switch, router, or electronic device having at least one microprocessor) causes or results in the machine performing one or more operations or methods disclosed) cause an apparatus to at least:
(See the rejection of Claim 1, Claim 21 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate) support communication of an Internet Protocol (IP) packet including an IP version 6 (IPv6) header and an IPv6 Extension Header (EH), wherein the IPv6 EH includes fragmentability information, wherein the IPv6 header includes a Next Header field including a value configured to indicate that the IPv6 EH includes the fragmentability information.   (See the rejection of Claim 1, Claim 21 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 22. (Currently Amended) Jaiswal teaches: A method (Jaiswal FIG.3 & ¶0038), 
(See the rejection of Claim 1, Claim 22 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate) comprising: supporting communication of an Internet Protocol (IP) packet including an IP version 6 (IPv6) header and an IPv6 Extension Header (EH), Wherein the IPv6 EH includes fragmentability information, wherein the IPv6 header includes a Next Header field including a value configured to indicate that the IPv6 EH includes the fragmentability information (See the rejection of Claim 1, Claim 22 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).  

14.	Claims 6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Janardhanan and Kahng,  in view of Rosen (US-6337861-B1) referenced hereafter as “ Rosen”, further in view of Louzon et. al (US-20140153574-A1) referenced hereafter as “ Louzon”.

Regarding Claim 6. (original) Jaiswal in view of Janardhanan and Kahng teaches: The apparatus of claim 1, 
furthermore Janardhanan discloses: wherein the IPv6 EH includes information indicative as to, when the IP packet is not permitted to be fragmented (Janardhanan - FIG. 2B & ¶0030 See claim 1; NOTE: An IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication ).  
Jaiswal in view of Janardhanan and Kahng  does not appear to explicitly disclose or strongly suggest: information indicative as to whether dropping of IP packet, is to be reported to a device
Rosen discloses: wherein header includes information indicative as to whether dropping of IP packet, is to be reported to a device(Rosen See – Col 7 (lines 19-29): Describes the DF or don’t fragment bit flag set and the input packet may be too large to transmit, ICMP message sent to the source and packet discarded or dropped, NOTE: DF flag is an indicator for dropping packets, and when dropped ICMP is reported to source device),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng, with teachings of Rosen, since it speeds the forwarding of packets through a transit router and reduces the amount of routing information that must be stored on it (Rosen – Col 9 (lines 14-16)).
While Jaiswal in view of Janardhanan and Kahng and Rosen teaches: wherein the IPv6 EH includes information indicative as to whether dropping of the IP packet, when the IP packet is not permitted to be fragmented, is to be reported to a device.
Jaiswal in view of Janardhanan and Kahng and Rosen  does not appear to explicitly disclose or strongly suggest: a device other than a source of the IP packet,
Louzon discloses: reported to a device other than a source of the IP packet (Louzon - See Paragraph 0048 (lines 6-12), 0049 (lines 8-10), Abstract (lines 8-12)): Describes where when a packet is dropped a notification message (NACK) is sent to a destination computer; In Abstract – (i.e., NOTE:) The notification may also be sent from the network element to the destination computer to inform the destination computer that the packet was dropped and notification to the source has been sent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng and Rosen, with teachings of Louzon, since it allows reduction of traffic using path segments in a network (Louzon – See paragraph 0043)).

Regarding Claim 8. (original) Jaiswal in view of Janardhanan and Kahng teaches: The apparatus of claim 1, 
furthermore Janardhanan discloses: wherein the IPv6 EH includes information indicative as to, when the IP packet is not permitted to be fragmented (Janardhanan - FIG. 2B & ¶0030 See claim 1; NOTE: An IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication ).  
Jaiswal in view of Janardhanan and Kahng  does not appear to explicitly disclose or strongly suggest: information indicative as to whether dropping of IP packet, is to be reported to a device
Rosen discloses: wherein header includes information indicative as to whether dropping of IP packet, is to be reported to a device(Rosen See – Col 7 (lines 19-29): Describes the DF or don’t fragment bit flag set and the input packet may be too large to transmit, ICMP message sent to the source and packet discarded or dropped, NOTE: DF flag is an indicator for dropping packets, and when dropped ICMP is reported to source device),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng, with teachings of Rosen, since it speeds the forwarding of packets through a transit router and reduces the amount of routing information that must be stored on it (Rosen – Col 9 (lines 14-16)).
While Jaiswal in view of Janardhanan and Kahng and Rosen teaches: wherein the IPv6 EH includes information indicative as to whether dropping of the IP packet, when the IP packet is not permitted to be fragmented, is to be reported to a device.
Jaiswal in view of Janardhanan and Kahng and Rosen  does not appear to explicitly disclose or strongly suggest: reported to both a source of the IP packet and to a device other than the source of the IP packet,
Louzon discloses: reported to both a source of the IP packet and to a device other than the source of the IP packet (Louzon  See – Paragraph 0048 (lines 6-12, 0049 (lines 8-10), Abstract (lines 2-5, 8-12))): (ie.. NOTE:) Describes where when a packet is drooped a notification message (NACK) is sent to a source and a companion a notification message (NACK) is sent to the destination computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng and Rosen, with teachings of Louzon, since it allows reduction of traffic using path segments in a network (Louzon – See paragraph 0043)).

Regarding Claim 10. (original) Jaiswal in view of Janardhanan and Kahng teaches: The apparatus of claim 1, 
furthermore Janardhanan discloses: wherein the IPv6 EH includes information configured for use in the IP packet, when the IP packet is not permitted to be fragmented (Janardhanan - FIG. 2B & ¶0030 See claim 1; NOTE: An IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication ).
Jaiswal in view of Janardhanan and Kahng  does not appear to explicitly disclose or strongly suggest: reporting dropping of the IP packet, to a device other than a source of the IP packet. 
Rosen discloses: wherein header includes information configured for reporting dropping of the IP packet, to a device (Rosen See – Col 7 (lines 19-29): Describes the DF or don’t fragment bit flag set and the input packet may be too large to transmit, ICMP message sent to the source and packet discarded or dropped, NOTE: DF flag is an indicator for dropping packets, and when dropped ICMP is reported to source device),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng, with teachings of Rosen, since it speeds the forwarding of packets through a transit router and reduces the amount of routing information that must be stored on it (Rosen – Col 9 (lines 14-16)).
While Jaiswal in view of Janardhanan and Kahng and Rosen teaches: wherein the IPv6 EH includes information configured for use in reporting dropping of the IP packet, when the IP packet is not permitted to be fragmented, to a device.  
Jaiswal in view of Janardhanan and Kahng and Rosen  does not appear to explicitly disclose or strongly suggest: reporting dropping of the IP packet, to a device other than a source of the IP packet.
Louzon discloses: reporting dropping of the IP packet, to a device other than a source of the IP packet (Louzon - See Paragraph 0048 (lines 6-12), 0049 (lines 8-10), Abstract (lines 8-12)): Describes where when a packet is dropped a notification message (NACK) is sent to a destination computer; In Abstract – (ie., NOTE:) The notification may also be sent from the network element to the destination computer to inform the destination computer that the packet was dropped and notification to the source has been sent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng and Rosen, with teachings of Louzon, since it allows reduction of traffic using path segments in a network (Louzon – See paragraph 0043)).

15.	Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Janardhanan and Kahng, in view of Bosch et. al (US-20180241671-A1) referenced hereafter as “ Bosch”.

Regarding Claim 12. (original) Jaiswal in view of Janardhanan and Kahng teaches: The apparatus of claim 1,
furthermore Jaiswal discloses: wherein the IPv6 EH is configured to support a Flags field (Jaiswal – FIG. 3 & ¶0033; ¶0034; ¶0035; ¶0036; ¶0038;¶0064 See Claim 1; NOTE: IPv6 extension Header includes at least an M flag Bit indicating fragmentation associated with a packet or a flags field supporting at least a 1 or 0 bit flags)
Jaiswal in view of Janardhanan and Kahng  does not appear to explicitly disclose or strongly suggest: a Next Header field, a Reserved field, and a Reporting Address field.
	Bosch discloses: an Internet Protocol (IP) packet including an IPv6 Extension Header (EH), wherein the IPv6 EH is configured to support a Next Header field, a Reserved field, a Flags field, and a Reporting Address field (Bosch – FIG. 3A & ¶0057 multi-delivery header is configured using an SRH format… multi-delivery header is to be used as an IPv6 multi-delivery header it can be configured as an IPv6 extension header; ¶0095 packet 302 that includes an IP header 310, a UDP header 314, an SRH multi-delivery header 320 and a data portion 340 ; ¶0096 SRH prologue portion 321 can include various SRH fields including a Next Header field 321.1, a header extension length (Hdr Ext Len) field 321.2 used to indicate the length of the SRH multi-delivery header 320, a Routing Type field 321.3, a Segments Left field 321.4, a First Segment field 321.5, a Flags field 321.6 and a Reserved field 321.7. …recipient list portion 322 can include a list of 128-bit IPv6 addresses for each recipient content node ; NOTE:  a IP packet extension header that includes a Next Header, a Reserved Field, a flags field, and forwarding or reporting address fields).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng with teachings of Bosch, since it enables a multi-delivery header comprising a plurality of identifiers, wherein each identifier of the plurality of identifiers indicates each recipient content node that is to receive the same content, further enabling efficient and reliable delivery of information across existing IP networks (Bosch  - ¶Abstract, ¶0059).

16.	Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Janardhanan and Kahng, in view of Thathapudi et. al (US-20100322249-A1), referenced hereafter as “Thathapudi”.

Regarding Claim 18. (Currently Amended) Jaiswal in view of Janardhanan and Kahng teaches:  The apparatus of claim 17, 
furthermore jaiswal discloses: wherein, to determine handling of the IP packet based on the IPv6 EH (Janardhanan - FIG. 2B & ¶0030 see above; NOTE: An IPv6 packet extension header where the extension header can include the bit patterns disclosed including DF (don’t fragment) bit or flag for fragmentability indication or handling to fragment or not fragment in routing packet ), the instructions, when executed by the at least one processor, cause the apparatus to at least: 
determine a packet size of the IP packet; determine a maximum transmission unit (MTU) size of a next hop for the IP packet (Jaiswal FIG.3 & ¶0035 block 326 … determination to fragment the IP packet may be based on a determination that a version of the received IP packet to be transmitted (e.g., an encapsulated packet) would exceed a Maximum Transmission Unit (MTU); NOTE: IP Packet size determined to be larger than MTU size determined); 
and determine, in response to a determination that the packet size of the IP packet is greater than the MTU size of the next hop for the IP packet, whether to fragment the IP packet (Jaiswal FIG.3 & ¶0035 See above; ¶0036 Step 327 IP packet is fragmented into a plurality of IP packet fragments, at block 327; ¶0038 Pv6 packet may be fragmented; NOTE: based upon IP packet larger than or  MTU size exceeded, packet is determined to be fragmented).  
Jaiswal in view of Janardhanan and Kahng does not appear to explicitly disclose or strongly suggest: a determination that packet size is greater and based on fragmentability information from Header,
Thathapudi discloses: communication of an Internet Protocol (IP) packet including IP header (Thathapudi – FIG. 1 & FIG. 5 & ¶0073 method of modifying a packet by a router to assist a network device in calculating the MTU of a path… router 12, router 14.. may also perform..the method ..with respect to FIG. 5; ¶0075 When the size of the packet is greater than the link MTU of the link to the next hop ("YES" branch of 132), forwarding component 60 determines whether the "don't fragment" (DF) flag in the IP header of the packet is set (134).; NOTE: IP Packet including header handled during communication at router 12 or 14 of FIG. 1);
wherein, to determine handling of the IP packet based on the Header (Thathapudi – FIG. 1 & FIG. 5 & ¶0073 See above; NOTE: IP Packet including header handled during communication at router 12 or 14 of FIG. 1), the set of instructions is configured to, when executed by the at least one processor (Thathapudi - ¶0078 implemented, at least in part, in hardware, software, firmware or any combination thereof.. implemented within one or more processors, including one or more microprocessors), cause the apparatus to at least:
determine a packet size of the IP packet; determine a maximum transmission unit (MTU) size of a next hop for the IP packet (Thathapudi – FIG. 1 & FIG. 5 & ¶0073 See above.. Step 131 (determine next hop) Step 132 (packet size greater than MTU size) ; NOTE: IP packet handled by determining Packet Size is greater than MTU size of next hop); 
and determine, in response to a determination that the packet size of the IP packet is greater than the MTU size of the next hop for the IP packet and based on the fragmentability information from the IP header ((Thathapudi – FIG. 1 & FIG. 5 & ¶0073 See above.. Step 131 (determine next hop) Step 132 (packet size greater than MTU size) ..  Step 134 (DF flag in IP header set); NOTE: IP packet handled by determining Packet Size is greater than MTU size of next hop and whether DF flag set)), whether to fragment the IP packet (FIG. 5 & ¶0075 when forwarding component 60 determines that the DF flag is not set, e.g., has a value of zero ("NO" branch of 134), forwarding component 60 fragments the packet (136); NOTE: based upon MTU size exceeded by IP Packet and DF flag not set packet fragmented).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng, with teachings of Thathapudi, since the method utilizes the intermediate network device to fragment packets of the network session without need of expending computational resources, so that the load on the intermediate network device is reduced (Thathapudi – Paragraphs 0016, 0039).

17.	Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Janardhanan and Kahng, in view of Babbar et. al. (US-20050286517-A1), referenced hereafter as “ Babbar”.

Regarding Claim 19. (original) Jaiswal in view of Janardhanan and Kahng teaches:  The apparatus of claim 1, 
furthermore Jaiswal discloses: wherein the IP packet is an IP fragment, wherein the IP packet further includes an IP fragment header (Jaiswal - ¶0038 See claim1 ; NOTE: IPv6 Packet with M flag bit set (or Packet is a fragment) an IPv6 extension header, fragment header, added along with the IPv6 header)
furthermore Kahng discloses: an IP fragment of an original IP packet (Kahng – FIG. 23  & ¶0209 See claim 1; ¶0210 see Claim 1; NOTE: each header including the Basic IPv6 header at top of datagram may designate its next header via value depicted, such as where the Nxt Hde  field depicted (See FIG. 23) i.e. Next Header field depicted includes a value 44 pointing to Fragment header (See Table A) beyond the primary IPv6 header, i.e. Fragment extension header depicted as comprising Fragment identification i.e. identifying a fragment of the IP packet i.e. each header including a fragment extension header may designate a next header for another fragment header fragment identification i.e. an IP fragment of an original fragmentable IP packet),
Assuming arguendo Jaiswal in view of Janardhanan and Kahng  does not appear to explicitly disclose or strongly suggest: an IP fragment of an original IP packet,
Babar discloses: support communication of an Internet Protocol (IP) packet including header (Babar – FIG. 4 & ¶0050 process 400 performed by a filtering node to filter a fragmented datagram and to route fragments of the datagram….each fragment is sent as one IP packet…"fragments" and "IP packets" are synonymous; ¶0051 receives an IP packet (block 412). The node then determines whether the IP packet is a fragmented datagram (block 414). This may be achieved by examining the MF bit and the Fragment Offset field in the IP header of the IP packet. The IP packet is an unfragmented datagram if the Fragment Offset field is set to 0 (which is only true for fragment 1) and the MF bit is set to "0" (indicating that no other fragment will follow for the datagram; ¶0052 If the current IP packet is a fragmented datagram…determines whether this IP packet is the first fragment received for the datagram, which may or may not be fragment 1 of the datagram); NOTE: IP datagram or packet with header routed ); wherein the IP packet is an IP fragment of an original IP packet (Babar – FIG. 4 & ¶0050, ¶0051, ¶0052 See above; NOTE: IP datagram or packet with header with MF set to 0 or unfragmented i.e. original IP packet received and alternately when not set to 0 the IP packet is a fragment of an original datagram packet )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jaiswal in view of Janardhanan and Kahng , with teachings of Babbar, since it performs buffering and routing of fragmented datagrams efficiently, and minimizes routing delay in the transmission of the datagram. (Babbar – See paragraphs 0057, 0077).

Regarding Claim 20. (original) Jaiswal in view of Janardhanan and Kahng and Babar teaches: The apparatus of claim 19,
furthermore Jaiswal discloses:  the IPv6 EH (Jaiswal - ¶0038 See claim1 ; NOTE: IPv6 Packet with M flag bit set (or Packet is a fragment) an IPv6 extension header along with the IPv6 header),
	furthermore Kahng discloses: wherein the EH is located between the IP fragment header and the IP header (Kahng FIG. 23 NOTE: depicts a IPv6 packet with an extension header for Routing located between the fragment header, and IP packet header).

Allowable Subject Matter
18. 	Claims 7, 9, 11, 13, 14, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 7, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the information indicative as to whether dropping of the IP packet is to be reported to the device other than the source of the IP packet includes a reporting address indicator”.

Regarding Claim 9, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the information indicative as to whether dropping of the IP packet is to be reported to both the source of the IP packet and to the device other than the source of the IP packet includes a reporting address indicator and a wildcard reporting indicator”.

Regarding Claim 11, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the information configured for use in reporting dropping of the IP packet to the device other than the source of the IP packet includes a reporting address. ”

Regarding Claim 13, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s):” wherein the Flags field includes a Don't Fragment (DF) bit configured to indicate whether the IP packet is permitted to be fragmented, an Address Indicator bit configured to indicate whether a reporting address is included in the Reporting Address field, and an Address Version bit configured to indicated whether a reporting address included in the Reporting Address field is an IP version 4 (IPv4) address or an IPv6 address.”

Regarding Claim 14, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s):” wherein the Flags field includes a Wildcard bit configured to indicate whether an error associated with fragmentation of the IP packet is to be reported to a source of the IP packet.”  

Regarding Claim 15, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s):” wherein the Reporting Address field is configured to include an address to which an error associated with fragmentation of the IP packet is to be reported.” 

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        09/09/2022



/EDAN ORGAD/               Supervisory Patent Examiner, Art Unit 2414